Ltjke, J.
The judgment, although authorized, was not demanded by the evidence. Therefore the sustaining of the certiorari, upon the assignment of error that the judgment was without evidence to support it, will not be disturbed, for the reason that the judgment sustaining the certiorari for the first time was in the nature of a first grant of a new trial. See Parker v. Bridges, 22 Ga. App. 58 (95 S. E. 321), and cases there cited.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.